Case 3:18-cv-17552-FLW-TJB Document 26 Filed 06/23/20 Page 1 of 1 PageID: 295



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
_____________________________________
MICHAEL LASCHE and                   )
JENNIFER LASCHE                       )
                                      )
                  PLAINTIFFS          ) No.: 3:18-17552 (FLW) (TJB)
                                      )
Vs.                                   )
                                      )
KYLE HIGGINS, KATIE EPPERLY,          )
MARY LIPPINCOT, JANELLE CLARK,        )
JOHN OR JANE DOES 1-10                )
                                      )
                  DEFENDANTS          )
                                      )
_____________________________________)


                            PLAINTIFFS’ NOTICE OF APPEAL

       NOTICE is hereby given that the Plaintiffs Michael Lasche and Jennifer Lasche appeal to

the United States Court of Appeals for the Third Circuit the District Court’s opinions and orders

dated September 26, 2019 and June 4, 2020.



Dated: June 23, 2020                                        Respectfully Submitted,

                                                            Michael P. Laffey

                                                            Michael P. Laffey (ID # 026761986)
                                                            MESSINA LAW FIRM, P.C.
                                                            961 Holmdel Road
                                                            Holmdel. New Jersey 07733
                                                            (732) 332-9300
                                                            Attorneys for Plaintiffs Michael and
                                                            Jennifer Lasche
